DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of Figure 4 in the reply filed on February 9, 2022 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim lack a transitional phrase, such that the determination of what is or is not excluded in the claim is unclear.  See MPEP 2111.03    
Claim 8 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 9 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP document (59-120376).
JP discloses a heat exchanger in which a heat exchanger main body through which coolant flows is obliquely installed in a box-shaped enclosure (Figure 2, annotated, below), comprising:
the heat exchanger main body (Figure 1) is constituted by a header pipe 4 configured to perform supply and discharge of coolant, and a plurality of heat transfer pipes 1 connected to the header pipe 4 and disposed at predetermined intervals along a surface of part of the header pipe 1,


    PNG
    media_image1.png
    1026
    1106
    media_image1.png
    Greyscale

enclosure, and
a seal section is provided between the inner surface of the enclosure and the area of the header pipe 4 adjacent to the enclosure.
Regarding claim 3, Figure 2 discloses the seal section is formed by a micro gap formed between the header pipe 4 and the inner surface of the enclosure.  In this respect, the seal section is read as a gap spaced a distance from the point of contact between the header pipe 4 and the surface of the enclosure. 
Regarding claim 4, Figure 2 discloses the header pipe 4 has places to which the heat transfer pipes 1 are connected, the places each being formed in a flat surface shape.
Regarding claim 5, Figure 2 discloses the header pipe 4 has a portion formed in a curved surface shape other than the connecting places while a cross-sectional shape is formed in a quadrangular shape, and 
the seal section is provided on a curved surface section of the header pipe 1.
Regarding claim 9, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the working fluid is not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working pressure of the fluid to be employed.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP document (59-120376) in view of Hisey (2,488,627).
JP  discloses all the claimed limitations except a ratio of a diameter of the heat transfer pipe 1 with respect to a diameter of the header pipe 4 at the connecting place is 0.5 or more and less than 1.
Hisey discloses a heat exchanger in which a heat exchanger main body through which coolant flows, comprising:
the heat exchanger main body is constituted by a header 10 configured to perform supply and discharge of coolant, and a plurality of heat transfer pipes 1 connected to the header 4 and disposed at predetermined intervals along a surface of part of the header 10,
wherein the header 10 has places to which the heat transfer pipes 1 are connected, the places each being formed in a flat surface shape;
wherein a ratio of a diameter of the heat transfer pipe 1 with respect to a diameter of the header 10 at the connecting place is less than 1 for the purpose of forming a fluid tight joint.  Essentially, the heat transfer pipe 1 is smaller in diameter to the connecting place for accepting solder there between by capillary attraction.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in JP a ratio of a diameter of the heat transfer pipe with respect to a diameter of the header at the connecting place is less than 1 for the purpose of forming a fluid tight joint as recognized by Hisey.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP document (59-120376) in view of  Hopkinson (3,827,483).
The device of JP  lacks in the enclosure, air containing heat is suctioned from a lower opening disposed below the heat exchanger main body that is obliquely installed, and the air after cooling is discharged from an upper opening disposed above the heat exchanger main body. 
Hopkinson discloses a heat exchanger 3 in which a heat exchanger main body through which coolant flows is obliquely installed in a box-shaped enclosure 21, comprising:
in the enclosure 21, air containing heat is suctioned from a lower opening 23 disposed below the heat exchanger main body that is obliquely installed, and the air is discharged from an upper opening 37 disposed above the heat exchanger main body for the purpose of facilitating installation.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in JP in the enclosure, air containing heat is suctioned from a lower opening disposed below the heat exchanger main body that is obliquely installed, and the air is discharged from an upper opening disposed above the heat exchanger main body for the purpose of facilitating installation as recognized by Hopkinson.
Regarding claim 8, as best understood, Figure 2 of Hopkinson discloses an air blower 25 configured to supply the air into the enclosure 21 is provided in the upper opening 37 of the enclosure 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763